Citation Nr: 0840677	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-39 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for sleep apnea.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1981 to June 1984, September 1985 to June 1988, November 
1990 to August 1991, and from February 2003 to August 2004.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

In essence the veteran alleges that his diagnosed sleep apnea 
was incurred in service, and is related to the frequent 
difficulty sleeping that was noted in history he provided at 
separation from active duty.  He has not been afforded a VA 
examination to determine whether there is indeed a nexus 
between any current sleep apnea and his service/sleep 
problems therein.  Governing regulation provides that an 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury, or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  The United States Court of Appeals for Veterans 
Claims has held that the requirement for evidence that a 
disability "may be associated" with service is a "low 
threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  

As the veteran's STRs note a history on separation of 
frequent trouble sleeping, and since postservice records show 
a diagnosis of sleep apnea, the "low threshold" requirement 
outline by McLendon is met, and an examination to determine 
the etiology of the veteran's sleep apnea is necessary.  
Notably, December 2006 private treatment records note the 
veteran was receiving ongoing treatment for sleep apnea; 
consequently, it would appear that there may be pertinent 
records outstanding, which must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for sleep 
apnea. With his cooperation (providing any 
releases necessary to secure records of 
the treatment) the RO should secure for 
the record copies of the complete records 
of all such treatment and evaluation from 
the sources identified.  If the RO is 
unable to secure any identified records of 
private treatment, the veteran should be 
so notified, and advised that ultimately 
it is his responsibility to ensure that 
private treatment records are received.  

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine the likely etiology 
of his diagnosed sleep apnea.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any indicated studies or 
tests should be completed.  Based on 
review of the claims file and examination 
of the veteran, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 percent 
or better probability) that the veteran 
has sleep apnea that is related to his 
active duty service, to specifically 
include the report of frequent trouble 
sleeping noted on separation.  The 
examiner must explain the rationale for 
the opinion.  

3.  The RO should then readjudicate the 
claim of service connection for sleep 
apnea.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

